department of the treasury internal_revenue_service washington d c office_of_chief_counsel number info release date uil date cc psi b01 genin-153845-02 dear reference this letter is in response to your letter dated date on behalf of seeking a reinstatement of s_corporation status sec_1361 of the internal_revenue_code defines a s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1361 defines small_business_corporation as a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate other than a_trust described in sec_1361 and other than an organization described in c who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1362 of the code provides that a corporation is treated as continuing to be a s_corporation during the period specified by the secretary if an election under sec_1362 by any corporation was terminated under paragraph or of sec_1362 the secretary determines that the termination was inadvertent no later than a reasonable period of time after discovery of the terminating event steps were taken so that the corporation is once more a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make any adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to that period sec_1362 of the code referenced above provides a listing of the ways to terminate a valid s_corporation_election in relevant part sec_1362 provides for termination of an s_corporation_election by revocation sec_1362 provides that a corporation may terminate its s_corporation status by ceasing to be a small genin-153845-02 business corporation finally sec_1362 provides that a valid s_corporation_election is terminated if the passive_investment_income of the corporation exceed sec_25 percent of gross_receipts for consecutive taxable years and the corporation has accumulated_earnings_and_profits as noted above there are only two instances where a termination of an s_corporation_election may be ignored by the internal_revenue_service -- either by the corporation ceasing to be a small_business_corporation sec_1362 or through the earning of excessive passive_income as outlined in sec_1362 of the code terminations by revocation located in sec_1362 are not afforded relief under sec_1362 of the code sec_1362 of the code states that if a small_business_corporation has made an election under subsection a and if such election has been terminated under subsection d such corporation and any successor_corporation shall not be eligible to make an election under subsection a for any taxable_year before it sec_5th taxable_year which begins after the 1st taxable_year for which such termination is effective unless the secretary consents to such election we appreciate this opportunity to provide you with assistance if you have further questions please contact us at not a toll free number sincerely david r haglund senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries
